Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 21 March 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Dear Sir
                     Head Quarters New Windsor March 21st 1781
                  
                  I have not had it in my power, untill the present moment, to acknowledge the receipt of your several favors of the 18th and 23d of Febry & 1st Inst. which were forwarded to me, while on my Journey to Rhode Island, from whence I returned Yesterday.
                  Since the Enemy have turned so much of their attention to the Southern States, the situation of our affairs in them, has become extremely interesting & important—I thank you therefore sincerely for the frequent and accurate communications you have made.  I am sensible, My Dear Baron Your zeal, activity & ability have been conspicuous on every occasion, but in no instance have you displayed a greater share of each, than in organising the Troops, arranging the Military affairs of Virginia, forwarding the succours to Genl Greene, and making the necessary preparations with so much celerity & judgment, for co-operating in an attack on the Post of Portsmouth.  This is an Enterprize of the highest moment to the United States, & I cannot but flatter myself, from the combined force employed on it, & the harmony of the several parts, that we, shall soon hear the most agreeable intelligence from that quarter.  I am, Dear Baron, With very great esteem & regard &c.
                  
               